
	

115 SRES 518 IS: Reaffirming support for increased media diversity, recognizing May 2018 as “National Media Diversity Month”, and encouraging appreciation, awareness, and support for independent, diverse, and local media entities.
U.S. Senate
2018-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 518
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2018
			Mr. Heller submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Reaffirming support for increased media diversity, recognizing May 2018 as National Media Diversity Month, and encouraging appreciation, awareness, and support for independent, diverse, and local
			 media entities.
	
	
 Whereas the principle that an informed and engaged electorate is critical to a vibrant democracy is deeply rooted in the laws of free speech in the United States and underpins the virtues on which the United States has established the Constitution of the United States and the tenets of citizenship, which are, as presented in the Preamble to the Constitution, We the people of the United States in Order to form a more perfect Union, establish Justice, insure domestic Tranquility, provide for the common defence, promote the general Welfare, and secure the Blessings of Liberty to ourselves and our Posterity;
 Whereas an independent, diverse, and local media that provides exposure to a broad range of viewpoints and the ability to contribute to the political debate is central to sustaining that informed engagement by all citizens of the United States;
 Whereas varying media entities play a significant role in how constituents are exposed to news and discussions that impact the ability of constituents—
 (1)to learn about and debate local, State, and national issues central to the stability and security of the United States; and
 (2)to effectively monitor their representatives; Whereas Congress recognizes the central role of mass communication and encourages source, content, and audience diversity on the shared telecommunications and media platforms of the United States;
 Whereas encouraging diversity is important to the survival of small independent and diverse media outlets that serve diverse audiences and local media markets;
 Whereas, 50 years after the Kerner Commission issued its media diversity recommendations, challenges remain with underrepresentation in minority and rural populations in the media and participation in ownership and control of media decisionmaking, despite those populations comprising over 40 percent of the population of the United States; and
 Whereas small independent and diverse media outlets positively contribute to the sense of community in the United States and the goal of increasing local civic engagement and civic knowledge, such as by increasing voting levels, participation in civic groups, and knowledge of local political and civil information: Now, therefore, be it
		
	
 That the Senate— (1)reaffirms the commitment of the Senate to diversity as a core tenet of the public interest standard in media policy;
 (2)pledges to work with media entities and diverse stakeholders to develop common-ground solutions to eliminate barriers to media diversity; and
 (3)establishes May 2018 as National Media Diversity Month, during which efforts are encouraged to promote media diversity appreciation and support.  